DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 5, 2021 has been entered.
Status of the Claims
Claims 1–5 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein each protrusion has a height not smaller than one-fifth of a ten-point average surface roughness”. Respectfully, this language appears to be indefinite for the following reasons. First, the claim fails to define which object is having its roughness measured. Second, it is unclear which roughness test is being employed in the claim. This makes it difficult to determine what actual height is being referred to. For example, if two different roughness tests were used, would they provide the same average heights? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose1 in view of Ogawa.2
With respect to claims 1–5, the following analysis applies.
Overview of Hirose’s method for forming its membranes
Hirose discloses a composite semipermeable membrane (i.e., a composite reverse osmosis membrane) comprising a polyamide skin layer on a porous support. (Hirose, Abstract.) 
Hirose’s membrane is formed by the following steps. First, the porous support is coated with a layer of a “solution A”, said solution comprising one or more compounds having at least two reactive amino groups. (Id. col. 2, ll. 43–47.) This layer is then contacted with a “solution B” comprising one or more polyfunctional acid halide compounds. (Id. col. 2, ll. 48–49.) Subsequently, the layer is then contacted with a “solution C” comprising one or more polyfunctional acid halide compounds of a higher concentration than solution B. (Id. col. 2, ll. 50–54.) The “one or more compounds” of solution A can be m-phenylenedia-mine (hereinafter “MPD”). (Hirose col. 3, ll. 21–27.) Also, solution A can be an aqueous solution. (Id. col. 4, l. 28.) The “one or more polyfunctional acid halide compounds” of solutions B and C can both be trimesic acid chloride (hereinafter “TMC”). (Id. col. 3, ll. 38–50.) The solvent used in solutions B and C can be, inter alia, decane. (Id. col. 5, ll. 38–44.) The concentration of MPD in solution A can be 0.1–10 wt%; and the concentrations of TMC in solutions B and C, respectively, can be 0.01–5 wt% and 0.02–50 wt%. (Id. col. 5, ll. 54–67.) Hirose suggests that the properties of its membrane can be improved if some of solution B remains. (Hirose col. 3, ll. 9–15.)
Also, a heat treatment can be applied to the porous support after it has been exposed to solution C. (Hirose col. 6, ll. 12–25.) Specifically, the porous support can be heated at about 20–150°C: to provide a polyamide skin layer having internal crosslinking. (Id. at col. 6, ll. 18–25.) Furthermore, Hirose suggests that, instead of carrying out Id. Tbl. 1.)
Overview of Applicant’s method for forming its membranes
Applicant forms its membranes using an approach similar to Hirose. For instance, Example 1 of the Specification teaches forming a membrane by applying three solutions to a porous support. (Spec. ¶ 94.) The first solution is a 6 wt% aqueous MPD solution. The second solution is a 0.16 wt% TMC (in decane) solution (also referred herein as “the first TMC solution”). The third solution is a 0.32 wt% TMC (in decane) solution (“the second TMC solution”). The first TMC solution is applied at 40°C. Afterwards, the porous support is heat treated at 120°C and, subsequently, the second TMC solution is applied. The support is then heated until the retention of decane is 60 wt%. Excess solution was then removed, followed by air drying. (Id.)
Differences between Hirose’s method and Applicant’s method
Looking to Tables 1 and 2 of Applicant’s Specification, Examples 1, 4, 5, and 7 appear to satisfy all of the properties of claims 1–5. (Spec. Tbls. 1, 2; see also ¶¶ 94–97.) Furthermore, as shown in Table 1, these examples correspond to an MPD concentration of 6 wt%, a TMC concentration of 0.16 wt% for the first TMC solution, a TMC concentration of 0.32 wt% for the second TMC solution, a temperature range of 30–55°C for the first TMC solution, a concentration of 0.32 wt% TMC in the second TMC solution, 56–64% decane retention, and 60–180 s of excess solution removal.
With these features in mind, Hirose does not appear to specify using: (1) the express concentrations for the MPD solution, first TMC solution, and second TMC solution; (2) a temperature within the range of 30–55°C for the first TMC solution; (3) a solvent retention of 56–64%; (4) 60–180 s of excess solution removal; and (5) the properties described in claims 1–5 (e.g., the proportion of protrusions having a height of 100 nm or larger, values for                         
                            x
                            +
                            y
                        
                    , etc
Concentrations of the MPD solution, first TMC solution, and second TMC solution
As discussed above, Applicant uses a 6 wt% MPD solution, 0.16 wt% TMC in the first TMC solution, and 0.32 wt% TMC in the second TMC solution. (Spec. ¶¶ 94–97.) With these concentrations in mind, Hirose teaches: (a) that the concentration of MPD can be 0.1–10 wt%; (b) that the concentration of TMC in the first TMC solution can be 0.01–5 wt%; and (c) that the concentration of TMC in the second TMC solution can be  and 0.02–50 wt%. (Hirose col. 5, ll. 54–67.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).
As it applies to Applicant’s aforementioned concentrations, each of said concentrations falls within the respective ranges disclosed by Hirose. Furthermore, at the time Applicant’s invention was effectively filed, Hirose’s disclosure would have reasonably suggested to those skilled in the art that each of its ranges of concentration were suitable for its invention. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select each of Applicant’s above concentrations: since Hirose suggests these respective values were suitable for its invention. MPEP § 2144.05(I).
Temperature range of the first TMC solution
With respect to the temperature range of 30–55°C for the first TMC solution, Ogawa suggests that polyfunctional acid halide solutions having temperatures within the range of 25–60°C were suitable for: (A) reacting with a polyfunctional amine to form a polyamide separation functional layer; and (B) forming pleats. (Ogawa ¶¶ 67, 72.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). It has also been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
prima facie obvious to one skilled in the art to modify Hirose such that the first TMC solution has a temperature within the range of 30–55°C: (1) since each of these temperatures was previously disclosed by Ogawa; and (2) in order yield the predictable results of forming a polyamide separation functional layer and/or forming pleats. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16.
Solvent retention
As conveyed above, Hirose suggests that the properties of its membrane can be improved if some of solution B remains. (Hirose col. 3, ll. 9–15.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Hirose’s suggestion that the properties of its membrane can be improved if some of solution B remains would have reasonably suggested to those skilled in the art that the amount of solution B remaining on the porous support affects the properties of the membrane. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the solvent retention of the porous support of the instant combination: in order to enhance the properties of the membrane. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Excess solution removal for 60–180 seconds
Ogawa suggests that excess solvent can be removed for time periods within the range of 1–3 minutes (i.e., 60–180 s). (Ogawa ¶ 77.) Ogawa further suggests that using time periods in this range can provide a separation functional layer which is Id.)
As mentioned above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Likewise, as also mentioned above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
At the time Applicant’s invention was effectively filed, Ogawa’s disclosure would have reasonably suggested to those skilled in the art that time periods of 60–180 s were suitable for providing a separation functional layer and also for preventing excessive drying. Therefore, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to modify the instant combination such that excess solution is removed for a time period within the range of 60–180 s: (1) since this time period was previously disclosed by Ogawa; and (2) in order yield the predictable results of providing a separation functional layer which is completely formed and also avoiding excessive drying. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16.
The claimed properties described in claims 1–5 are presumed to be inherent
Regarding properties described in claims 1–5, the membrane of the instant combination is made essentially the same way used by Applicant also from essentially the same materials. Also, with further respect to claim 5, the conventional conditions for forming a fully aromatic polyamide from MPD and TMC include using a MPD-to-TMC ratio of 10–30 and an MPD concentration within the range of 1–6 wt%.3 Notably, both the method of forming the membrane of the instant combination and Applicant’s method of forming its membrane utilize these conditions. Ergo, both of these methods should provide polyamides that are fully aromatic.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where . . . the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the membrane of the instant combination and Applicant’s membrane are made essentially the same way and from essentially the same materials, the properties described in claims 1–5 are presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hirose and Ogawa—in view of Hoek.4
With respect to claim 5, the limitations of this claim are considered to be within the teaching of the instant combination for the reasons set forth in § 6.1.1(C)(5) supra. However, in addition, Hoek suggests that fully aromatic polyamide provides a rigid structure experiences reduced compaction and reduced flux decline. (Hoek ¶ 199.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use a fully aromatic polyamide in the membrane of the instant combination: in order to yield the predictable results of providing a rigid structure having one or more of reduced compaction and reduce flux decline. KSR, 550 U.S. at 415–16.
Response to Remarks5
Based on the claim amendments, the previous claim objections and rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are acknowledged but are not persuasive. Applicant has provided remarks directed to Example 1 of Hirose as well as to the working examples of Ogawa. (Remarks 7–11.) Respectfully, these remarks are not persuasive. It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990); Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989) (“Even if a reference discloses an inoperative device, it is prior art for all that it teaches”.). To this end, Applicant’s instant remarks are unpersuasive since neither Hirose’s disclosure nor Ogawa’s disclosure are limited merely to their examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 6,723,422 B1, issued April 20, 2004 (“Hirose”).
        2 US 2012/0305473 A1, published December 6, 2012 (“Ogawa”).
        3 See, e.g., US 2009/0272692 A1 to Kurth, ¶ 27.
        4 US 2008/0237126 A1, published October 2, 2008 (“Hoek”).
        5 Remarks filed February 8, 2021.